                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

JOHN STANCU,                             §
                                         §
             Plaintiff,                  §
                                         §
V.                                       §          No. 3:18-cv-1737-E-BN
                                         §
HYATT CORPORATION/HYATT                  §          (Consolidated with:
REGENCY DALLAS, ET AL.,                  §          No. 3:18-cv-3383-E-BN;
                                         §          No. 3:19-cv-1971-E)
             Defendants.                 §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge.

       The Court therefore GRANTS Defendant Gallagher Bassett Services, Inc.’s

motion to dismiss [Dkt. No. 15] and DENIES and TERMINATES Plaintiff’s Motion

to Deny Defendant’s Motion to Dismiss [Dkt. No. 16].

       The Court further ORDERS Plaintiff John Stancu to file, no later than 14 days

after the date this order is entered, an amended complaint containing sufficient

factual information to allege a plausible claim under any theory applicable to the

employment-related claims that he asserts across these three actions.
SO ORDERED this 20th day of February, 2020.




                                    ADA BROWN
                                    UNITED STATES DISTRICT JUDGE




                                2
